           Case 1:20-cv-03931-RA Document 9 Filed 06/01/20 Page 1 of 2
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6-1-20


MICHAEL LEON, individually and on behalf
of all others similarly situated,

                           Plaintiff,

                      v.
                                                              No. 20-CV-3931 (RA)
STEMLINE THERAPEUTICS, INC., IVAN
                                                                      ORDER
BERGSTEIN, RON BENTSUR, DARREN
CLINE, ALAN FORMAN, DANIEL HUME,
MARK SARD, AND KENNETH
ZUERBLIS,

                           Defendants.


RONNIE ABRAMS, United States District Judge:

       On May 20, 2020, Plaintiff Michael Leon filed a class action lawsuit on behalf of a class

of public stockholders of Stemline Therapeutics, Inc. The complaint alleges violations of

Sections 14(e) and 20(a) of the Securities Exchange Act of 1934 (“1934 Act”) and Rule 14d-9.

       Section 78u-4(a)(3)(A) of the Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u-4(a)(3)(A), requires that:

       Not later than 20 days after the date on which the complaint is filed, the plaintiff or
       plaintiffs shall cause to be published, in a widely circulated national business-oriented
       publication or wire service, a notice advising members of the purported plaintiff class --

               (I) of the pendency of the action, the claims asserted therein, and the purported
               class period; and

               (II) that, not later than 60 days after the date on which the notice is published, any
               member of the purported class may move the court to serve as lead plaintiff of the
               purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also requires that not later than 90 days after the date

on which notice is published, the Court shall consider any motion made by a purported class
            Case 1:20-cv-03931-RA Document 9 Filed 06/01/20 Page 2 of 2



member in response to the notice, and shall appoint as lead plaintiff the member or members of

the purported plaintiff class that the Court determines to be most capable of adequately

representing the interests of the class members. See id. § 78u-4(a)(3)(B)(i). In the event that

more than one action on behalf of a class asserting substantially the same claim or claims has

been filed, and any party has sought to consolidate those actions for pretrial purposes or for trial,

the Court shall not appoint a lead plaintiff until after a decision on the motion to consolidate is

rendered. See id. § 78u-4(a)(3)(B)(ii).

         Plaintiff shall file a copy of the notice on ECF once it is published. Members of the

purported class shall have until 60 days from Plaintiff’s publishing of the required notice to

move the Court to serve as lead plaintiffs. Once Plaintiff has filed a copy of its notice on the

docket, the Court shall set a conference to consider any motions for appointment of lead plaintiff

and lead counsel and for consolidation. That conference shall be held within 90 days of the

notice’s publication. Upon scheduling the conference, the Court will also set a deadline for the

service and filing of the oppositions to any motion for appointment of lead plaintiff.

         Plaintiff shall promptly serve a copy of this Order on each of the Defendants.

SO ORDERED.

Dated:          June 1, 2020
                New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
